By the cowt.

The bond, upon which this action is founded, was taken, in the name of the Judge of Probate, in this county, for the benefit of those who were interested in the estate of John M. Tillotson, deceased. The Judge of Probate is a mere trustee, without any beneficial interest ; and this suit is prosecuted, by others, in his name, at their own expense and for their own benefit. The real plaintiffs, in this case, are the creditors of *40John M. Tillotson ; and they claim to have judgment for the penal sum named in the bond, because Thomas S. Tillotson did not render an account of his administration, on oath, within a year after the date of the bond. It is not pretended, on the part of the defendants, that Thomas S. Tillotson did render an account within the year. But it is said, in their behalf, that, after the expiration of the year, the said Thomas S. Tillotson did render an account to the Judge of Probate, which the Judge, by decree, received, accepted arid allowed. Judgment is therefore prayed, if the plaintiff shall be admitted to plead, that no account was rendered within the year. It is not contended that this matter is an answer to the breach of the condition alleged (if it be competent, to the plaintiff, to allege this breach, under the circumstances) but the matter is pleaded as an estoppel, which is to preclude the creditors from alleging such breach of the condition, and the question is, are the creditors estopped, by this matter, to allege that no account was rendered within ■the y ear ?
If there be any estoppel in this case, it must be, either because the matter of neglect, in not rendering the account within a year, was, finally and conclusively, settled by the adjudication of the judge of probate upon the account ; or because, the Judge of Probate having received and allowed the account, it is unfit and improper that the creditors should now be permitted to allege, in his name, that it was not rendered in season.
But it is very apparent that the matter of neglect to render the account within the year was not at all involved in the adjudication upon the account. The only question, which could arise upon the account, was, whether it was just and true. Any enquiry, whether the account had been rendered in season to save the condition of the bond, would have been entirely irrelevant, and would have involved questions which it was not the province of the Judcre of Probate to decide.
*41Nor do we sec, in the acceptance and allowance of the account by the Judge of Probate, any reason why the creditors should not be permitted to allege, in the name of the Judge of Probate, that the account was not rendered within the time limited in the condition of the bond. The Judge was bound to receive'and, if just, to allow the account, whether rendered within the time limited, or not. There is nothing, in this allegation, in any degree inconsistent with what has been done by the Judge. Nor do we perceive any connexion between the acceptance and allowance of the account and the neglect to render it in season to save the condition of the bond, which affords even the slightest pretence for an estoppel, in this case.

Judgment for the plaintiff’,